          Case 1:19-cv-00518-RP Document 15 Filed 07/02/19 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
SERVICE LLOYDS INSURANCE             §
COMPANY                              §
                                     §
Plaintiff,                           §
                                     §
V.                                   §
                                     §§
NORTH AMERICAN RISK SERVICES,        §      CIVIL ACTION NO.: 1:19-CV-518
INC.                                 §              (JURY)
                                     §
Defendant/Third-Party Plaintiff,     §
                                     §
V.                                   §§
                                     §
TEE & GEE GROUP, LLC;                §
CORECARE MANAGEMENT; AND             §
PRIME HEALTH SERVICES, INC.          §
                                     §
Third-Party Defendants.              §



        ORIGINAL ANSWER BY THIRD PARTY DEFENDANT, CORECARE
         MANAGEMENT TO DEFENDANT/THIRD-PARTY PLAINTIFF’S
      NORTH AMERICAN RISK SERVICES, INC. THIRD-PARTY COMPLAINT


       COME NOW, CORECARE MANAGEMENT (“CORECARE”), and files this Original

Answer to the Third-Party Complaint filed by Defendant/Third-Party Plaintiff, NORTH

AMERICAN RISK SERVICES INC., and would respectfully show the Court as follows.

       For the Court’s convenient reference, the text of the Original Complaint is shown in italics

font, single-spaced, and CORECARE’s responsive text immediately follows, in regular font,

double-spaced. CORECARE reserves the right, and acknowledges its obligation, to amend this

Answer upon learning sufficient information, or as otherwise may be required, within the time

required by the FEDERAL RULES OF CIVIL PROCEDURE (the “Rules”), the Local Rules of the United

States District Court for the Western District of Texas (the “Local Rules”), the rules of practice and
             Case 1:19-cv-00518-RP Document 15 Filed 07/02/19 Page 2 of 9




procedure before this Judge (the “Judge’s Rules”), any scheduling or other pretrial orders issued by

this Judge (“Scheduling Orders”) and, where applicable, pursuant to any stipulations between

counsel for the parties (“Stipulations”). Collectively, the Rules, Local Rules, Judge’s Rules,

Scheduling Orders and Stipulations are referred to as the “Procedural Rules.”

                                                PARTIES

       1.    Plaintiff SERVICE LLOYDS INSURANCE COMPANY (“SLIC”) is a Texas licensed
insurance company with its home office in Travis County, Texas.

         Response: CORECARE lacks sufficient knowledge to admit or deny the allegations within

in paragraph 1 of the Third-Party Complaint.

     2.       Defendant/Third-Party Plaintiff NORTH AMERICAN RISK SERVICES, INC.
(“NARS”) is a Delaware corporation with its principal place of business in Florida.

         Response: CORECARE lacks sufficient knowledge to admit or deny the allegations within

in paragraph 2 of the Third-Party Complaint.

       3.     Third-Party Defendant TEE & GEE GROUP, LLC (“TEE & GEE”) upon
information and belief, is a Texas limited liability company with its principal office located at
8131 LBJ Freeway, Suite 750, Dallas, Texas 75251.

         Response: CORECARE lacks sufficient knowledge to admit or deny the allegations within

in paragraph 3 of the Third-Party Complaint.

       4.      Third-Party Defendant CORECARE MANAGEMENT, upon information and belief, is
a Louisiana limited liability company authorized to do business in Texas which can be served with
process through its registered agent, THE WHEELER LAW FIRM, LLC, at 1615 Poydras Street,
Suite 900, New Orleans, Louisiana 70112.

         Response: CORECARE has been served and appears by this Answer.

        5.     Third-Party Defendant PRIME HEALTH SERVICES, INC. (“PRIME”), upon
information and belief, is a Tennessee corporation with its principal office located at 331 Mallory
Station Rd. Franklin, Tennessee 37067.

         Response: CORECARE lacks sufficient knowledge to admit or deny the allegations within

in paragraph 5 of the Third-Party Complaint.

4843-4300-8155.1                                                                                  Page 2
Original Answer by Third-Party Defendant, CoreCare Management to Defendant/Third-Party Plaintiff’s North
American Risk Services Inc. Third-Party Complaint
             Case 1:19-cv-00518-RP Document 15 Filed 07/02/19 Page 3 of 9




                                      I. JURISDICTION & VENUE

       6.      The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.
§ 1332 because NARS is diverse in citizenship from Plaintiff and the amount in controversy is in
excess of $75,000.

         Response: CORECARE admits it is subject to the Court’s jurisdiction, but CORECARE

lacks sufficient information or knowledge to admit or deny the remaining allegations in paragraph 6

of the Third-Party Complaint.

        7.      The Court has supplemental jurisdiction over NARS’ third-party claims pursuant to
28 U.S.C. § 1367(a) because the claims are based on the same nucleus of operative facts as
Plaintiff’s claims.

         Response: CORECARE lacks sufficient information or knowledge to admit or deny the

remaining allegations in paragraph 7 of the Third-Party Complaint.

        8.       Venue is proper in this District because Plaintiff originally sued in Travis County
state district court and Plaintiff’s principal place of business is in the United States Western District
of Texas. See 28 U.S.C. § 1391(b)(2).

         Response: CORECARE admits the incidents at issue in this matter took place in Travis

County, Texas. CORECARE avers the allegations contained within paragraph 8 of the Third-Party

Complaint are allegations of law and do not require a response. To the extent that further answer is

required, CORECARE lacks sufficient information or knowledge to admit the allegation.

                                       FACTUAL ALLEGATIONS

        9.      On August 1, 2015, SLIC entered into a “Claims Servicing Agreement” with NARS
for the provision of claims adjusting and administrative services (“the CSA”).

         Response: CORECARE lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 9 of the Third-Party Complaint.

       10.     At SLIC’s specific instruction, Tee & Gee collected deductibles under the CSA
because SLIC believed Tee & Gee had the necessary information and expertise to handle that
function. According to Plaintiff’s petition, however, Tee & Gee has not timely paid deductibles that
they have collected, has not timely collected deductibles and has applied the deductibles incorrectly.


4843-4300-8155.1                                                                                  Page 3
Original Answer by Third-Party Defendant, CoreCare Management to Defendant/Third-Party Plaintiff’s North
American Risk Services Inc. Third-Party Complaint
             Case 1:19-cv-00518-RP Document 15 Filed 07/02/19 Page 4 of 9




         Response: CORECARE lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 10 of the Third-Party Complaint.

         11.     Upon information and belief, Tee & Gee engaged CoreCare to provide the medical
bill review under the CSA. However, according to Plaintiff’s petition in this case, CoreCare billed
for its services at an excessive rate, which amounted to an overbilling of $743,203.51. Plaintiff also
alleges that CoreCare overcharged for case management services in the amount of $121,233.10.

         Response:      CORECARE denies the allegations in paragraph 11 of the Third-Party

Complaint.

        12.    Upon information and belief, and without NARS’ knowledge or consent, CoreCare
engaged Prime to provide accurate and timely EDI (Electronic Data Interchange) filings. However,
according to Plaintiff’s petition, in many cases, Prime has failed to make the filings or to make them
timely, causing penalties and fines to be assessed against SLIC.

         Response:      CORECARE denies the allegations in paragraph 12 of the Third-Party

Complaint.

         13.    On April 9, 2019, Plaintiff filed this suit in state district court in Travis County, Texas
against NARS to recover damages arising out of services performed by Third-Party Defendants
relating to the medical bill review, deductible collections, and EDI filings. On May 7, 2019, NARS
filed its answer and counter-claim in the Travis County case. On May 14, 2019, NARS timely
removed this matter to this Court based on federal diversity jurisdiction. Pursuant to Fed. R. Civ. P.
14(a)(1), this Third-Party Complaint is filed with fourteen days of that removal, and therefore no
leave of court is necessary for same.

         Response: CORECARE avers the allegations contained within paragraph 13 of the Third-

Party Complaint are allegations of law and do not require a response. To the extent that further

answer is required, CORECARE lacks sufficient information or knowledge to admit the allegation.

                                        I. CAUSES OF ACTION

                                      COUNT 1: CONTRIBUTION

         14.       All paragraphs alleged in this pleading are incorporated herein by reference.

         Response: Paragraph 14 does not require a response.

       15.      NARS alleged liability to Plaintiff is solely derivative of Third-Party Defendants’
actions in failing to adequately perform the services that they contracted with NARS to perform.

4843-4300-8155.1                                                                                   Page 4
Original Answer by Third-Party Defendant, CoreCare Management to Defendant/Third-Party Plaintiff’s North
American Risk Services Inc. Third-Party Complaint
             Case 1:19-cv-00518-RP Document 15 Filed 07/02/19 Page 5 of 9




         Response:      CORECARE denies the allegations in paragraph 15 of the Third-Party

Complaint.

        16.     The damages Plaintiff alleges in its complaint, if any, are a direct and/or proximate
result of Third-Party Defendants’ acts or omissions.

         Response:      CORECARE denies the allegations in paragraph 16 of the Third-Party

Complaint.

        17.    Pursuant to TEX. CIV. PRAC. & REM. CODE 33.015, et seq., NARS asserts a claim
for contribution against each Third-Party Defendant, and requests that the percentage of relative
fault and culpability of each Third-Party Defendant be submitted to the factfinder in this matter
upon the conclusion of proof and evidence at a trial of the merits.

         Response: CORECARE avers the allegations contained within paragraph 17 are allegations

of law and do not require a response.

                                  COUNT II: BREACH OF CONTRACT

         18.       All paragraphs alleged in this pleading are incorporated herein by reference.

         Response: Paragraph 18 does not require a response.

       19.         NARS and Third-Party Defendants entered into a valid and binding contract for
services.

         Response: CORECARE lacks sufficient information or knowledge to admit or deny the

allegations in paragraph 19 of the Third-Party Complaint.

       20.     If Plaintiff’s allegations are true, specifically those relating to the medical bill review,
deductible collections, and EDI filings, Third-Party Defendants breached the terms of their
respective contracts with NARS by failing to perform the services that they contracted to perform..

         Response:      CORECARE denies the allegations in paragraph 20 of the Third-Party

Complaint.

       21.     As a result of Third-Party Defendants’ breaches of contract, NARS suffered damages,
including : (a) damages incurred as a result of Plaintiff’s lawsuit, including the amount of any
judgment entered in favor of Plaintiff against NARS, as well as NARS’ own attorneys’ fees and cost:


4843-4300-8155.1                                                                                   Page 5
Original Answer by Third-Party Defendant, CoreCare Management to Defendant/Third-Party Plaintiff’s North
American Risk Services Inc. Third-Party Complaint
             Case 1:19-cv-00518-RP Document 15 Filed 07/02/19 Page 6 of 9




and (b) the amount owed by Third-Party Defendants to NARS under their respective contracts, plus
interest, penalties, attorneys’ fees, and costs.

         Response:      CORECARE denies the allegations in paragraph 21 of the Third-Party

Complaint.

                                      COUNT III: NEGLIGENCE

         22.       All paragraphs alleged in this pleading are incorporated herein by reference.

         Response: Paragraph 22 does not require a response.

       23.     Third-Party Defendants owed NARS the duty of reasonable care in performing their
respective duties as similarly situated companies providing adjusting and administrative services.

         Response:      CORECARE denies the allegations in paragraph 23 of the Third-Party

Complaint.

        24.     Third-Party Defendants through their negligence breached such duty, as more
specifically identified in paragraphs 10-12 above.

         Response:      CORECARE denies the allegations in paragraph 24 of the Third-Party

Complaint.

       25.     As a result of Third-Party Defendants’ breaches of contract, NARS suffered damages,
including: (a) damages incurred as a result of Plaintiff’s lawsuit, including the amount of any
judgment entered in favor of Plaintiff against NARS, as well as NARS’ own attorneys’ fees and
costs: and (b) the amount owed by Third-Party Defendants to NARS under their respective
contracts, plus interest, penalties, attorneys’ fees and costs.

         Response:      CORECARE denies the allegations in paragraph 25 of the Third-Party

Complaint.

         WHEREFORE, Defendant/Third-Party Plaintiff NORTH AMERICAN RISK SERVICES, INC.
requests that Third-Party Defendants be cited to appear and answer herein, and that in the unlikely
event that the Defendants/Third-Party Plaintiff is found liable for any damages sought by Plaintiff,
that it have recovery against Third-Party Defendants as provided by law and for such other and
further relief, to which it may show itself justly entitled

Response: This paragraph does not require a response.



4843-4300-8155.1                                                                                  Page 6
Original Answer by Third-Party Defendant, CoreCare Management to Defendant/Third-Party Plaintiff’s North
American Risk Services Inc. Third-Party Complaint
              Case 1:19-cv-00518-RP Document 15 Filed 07/02/19 Page 7 of 9




                                        AFFIRMATIVE DEFENSES

         Without waiving any other defense, and without admission of any fact or liability,

CORECARE pleads the following affirmative defenses:

         1.        Some or all of Defendant/Third-Party Plaintiff’s claims are barred by the applicable

statute of limitations.

         2.        If Defendant/Third-Party Plaintiff suffered any damages, which is specifically denied,

the damages resulted from Defendant/Third-Party Plaintiff’s act or omissions, or the acts and/or

omissions of persons or entities for which CORECARE is not liable. Such acts or omissions are the

sole, proximate, or legal cause of Defendant/Third-Party Plaintiff’s damages, if any.

         3.        Events other than those set in motion by CORECARE are the sole proximate cause

of Defendant/Third-Party Plaintiffs’ injuries, if any.

         4.        If it is determined that Defendant/Third-Party Plaintiff has made any form of recovery

by way of judgment, settlement or otherwise for all or any part of the alleged injuries or damages,

CORECARE claims the benefit of such recovery or relief by way of set off, payment, credit

recoupment, accord and satisfaction or otherwise.

         5.        To the extent it is required to do so, CORECARE invokes Chapter 33 of the TEXAS

CIVIL PRACTICE & REMEDIES CODE and demands that the responsibility for Defendant/Third-Party

Plaintiff’s injuries, if any, be apportioned in compliance with the provisions of that statute.

         6.        To the extent it is required to do so, CORECARE invokes Chapter 41 of the TEXAS

CIVIL PRACTICE & REMEDIES CODE, including the requirement of proof by clear and convincing

evidence and the limitations on an award of exemplary damages set forth therein.




4843-4300-8155.1                                                                                  Page 7
Original Answer by Third-Party Defendant, CoreCare Management to Defendant/Third-Party Plaintiff’s North
American Risk Services Inc. Third-Party Complaint
              Case 1:19-cv-00518-RP Document 15 Filed 07/02/19 Page 8 of 9




         7.        Any recovery of exemplary (punitive damages) or extra-contractual damages against

CORECARE in this case is subject to the limitations and protections in the Due Process Clause of

Fourteenth Amendment to the United States Constitution and in the Texas Constitution.

         8.        CORECARE avers that Plaintiff failed to mitigate his damages.

         9.        To the extent applicable, and to the extent not inconsistent with its defenses raised

herein, CORECARE adopts any defenses raised by any other defendant.

                                              RESERVATION

         CORECARE specifically reserves its right to amend and/or supplement this Answer and

Defenses to add additional defenses to the extent they are or become applicable or available as the

case proceeds.

         WHEREFORE, Third-Party Defendant, CORECARE MANAGEMENT, requests the Court

to enter judgment in its favor and against Third-Party Plaintiff, to award it its costs of court and to

grant it all other relief to which it may be entitled.

                                                 Respectfully Submitted,

                                                 LEWIS BRISBOIS BISGAARD & SMITH, LLP

                                                 /s/ Josh K. Davis
                                                 JOSH K. DAVIS
                                                 Texas Bar No. 24031993
                                                 Josh.Davis@lewisbrisbois.com
                                                 DIANE P. DAWLEY
                                                 Texas Bar No. 24029777
                                                 Diane.Dawley@lewisbrisbois.com
                                                 24 Greenway Plaza, Suite 1400
                                                 Houston, Texas 77046
                                                 (713) 659-6767—Telephone
                                                 (713) 759-6830—Facsimile

                                                 ATTORNEYS FOR
                                                 THIRD-PARTY DEFENDANT,
                                                 CORECARE MANAGEMENT

4843-4300-8155.1                                                                                  Page 8
Original Answer by Third-Party Defendant, CoreCare Management to Defendant/Third-Party Plaintiff’s North
American Risk Services Inc. Third-Party Complaint
             Case 1:19-cv-00518-RP Document 15 Filed 07/02/19 Page 9 of 9




                                  CERTIFICATE OF SERVICE

Upon the filing of this instrument, it will be served upon all persons enrolled in this case for
electronic service under the CM/ECF system pursuant to the FEDERAL RULES OF CIVIL PROCEDURE
on this 2ND day of July 2019.



                                                /s/ Josh K. Davis
                                                JOSH K. DAVIS




4843-4300-8155.1                                                                                  Page 9
Original Answer by Third-Party Defendant, CoreCare Management to Defendant/Third-Party Plaintiff’s North
American Risk Services Inc. Third-Party Complaint
